Case 1:17-cr-00101-LEK Document 690 Filed 12/05/19 Page 1 of 1                 PageID #: 5978

                                 MINUTE ORDER



 CASE NUMBER:             CRIMINAL NO. 17-00101-1 LEK
 CASE NAME:               United States of America v. Anthony T. Williams


       JUDGE:      Leslie E. Kobayashi            DATE:              12/5/2019

COURT ACTION: EO: COURT ORDER DENYING DEFENDANT’S MOTION FOR
“MANDATORY JUDICIAL NOTICE”

        On November 12, 2019, pro se Defendant Anthony T. Williams (“Defendant”)
filed a motion seeking “Mandatory Judicial Notice.” [Dkt. no. 639.] Plaintiff the United
States of America (“the Government”) filed its response to the Motion on November 29,
2019. [Dkt. no. 684.] The Court finds that the Motion is suitable for disposition without
a hearing pursuant to Local Rule 7.1(c).

        In the Motion, Defendant argues this Court must take judicial notice of eight
statements. [Motion, Decl. of Counsel, Exh. A at 2-3 (in the district court’s electronic
case filing system).] Fed. R. Evid. 201(b) states:

              Kinds of Facts That May Be Judicially Noticed. The court may
              judicially notice a fact that is not subject to reasonable dispute
              because it:

                     (1)     is generally known within the trial court’s territorial
              jurisdiction; or

                    (2)   can be accurately and readily determined from sources
              whose accuracy cannot reasonably be questioned.

Defendant’s Motion is DENIED because the statements that Defendant seeks judicial
notice of are not facts which satisfy either Rule 201(b)(1) or (2).

       IT IS SO ORDERED.


Submitted by: Agalelei Elkington, Courtroom Manager
